PHILLIPS, Chief Judge
(concurring in the result).
I concur in the result reached by the majority opinion:
1) That no constitutional rights of Damian Frontera, or the Spanish-speaking class he represents, were violated by the failure of defendants to give Frontera *1221an examination in Spanish, or to provide pre-examination announcements, literature and instructions in the Spanish language, under the facts and circumstances of this case;
2) That appellants have not established a right of action under 42 U.S.C. §§ 1981, 1983 or 1985; and
3) That the judgment of the District Court dismissing the complaint should be affirmed.